TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-98-00442-CV


In re Gene Reitnauer






ORIGINAL PROCEEDING FROM TRAVIS COUNTY



M E M O R A N D U M   O P I N I O N


	Relator Gene Reitnauer filed a petition for writ of mandamus related to her appeal
that was docketed as cause number 03-98-020-CV.  The appeal and mandamus were stayed due to
Reitnauer's bankruptcy; she was discharged in April 2003.  The underlying appeal has been
dismissed for want of prosecution.  See Tex. R. App. P. 42.3(b).  We dismiss the mandamus as well.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed:   November 7, 2005